           Case 1:18-cr-00187-VEC Document 67 Filed 09/15/20 Page 1 of 2
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 9/15/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :   18-CR-187 (VEC)
                 -against-                                      :
                                                                :       ORDER
 MARILYN VARGAS,                                                :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 11, 2019, the Court sentenced Ms. Vargas to 90 months’

imprisonment (Dkt. 59);

        WHEREAS on February 22, 2019, Ms. Vargas appealed her sentence to the Court of

Appeals for the Second Circuit (Dkt. 58);

        WHEREAS on June 4, 2020, due to the COVID-19 pandemic, the Bureau of Prisons

ordered Ms. Vargas to be released to home confinement (see Dkt. 66);

        WHEREAS, according to the Bureau of Prison’s locator, Ms. Vargas is currently

designated to New York Residential Reentry Management;

        WHEREAS on July 24, 2020, the Court of Appeals for the Second Circuit issued a

mandate remanding the case to this Court for vacatur and resentencing (Dkt. 62);

        WHEREAS Defendant’s resentencing is scheduled for September 24, 2020 at 3:30 p.m.;

        IT IS HEREBY ORDERED THAT: No later than September 21, 2020, each party is

directed to submit a letter: (i) explaining the terms of Ms. Vargas’ release to home confinement,

and specifically whether she was released by the BOP on a temporary furlough pursuant to 18

U.S.C. § 3622; and (ii) detailing their respective positions on the Court’s authority to sentence
         Case 1:18-cr-00187-VEC Document 67 Filed 09/15/20 Page 2 of 2




Ms. Vargas to a period of incarceration despite the BOP’s order releasing her to home

confinement.



SO ORDERED.
                                                      _________________________________
Date: September 15, 2020                               VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                             2 of 2
